Exhibit 99.1 May 23, 2014 FILED BY SEDAR British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission (Securities Division) Manitoba Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Newfoundland and Labrador, Securities Division, Department of Government Services and Lands Prince Edward Island Securities Office Securities Registry Northwest Territories Department of Community Services – Government of Yukon Department of Justice – Government of Nunavut Autorité des marches financiers Dear Sirs/Mesdames: RE:New Gold Inc. (“Company”) The enclosed technical report entitled “Capoose Gold-Silver Project NI 43-101 Technical Report, Omineca Mining Division, British Columbia, Canada”, dated May 23, 2014 effective December 31, 2013, is being filed by the Company on a voluntary basis as contemplated under section 4.2 (12) of the Companion Policy to National Instrument 43-101. The report is being filed by the Company to provide updated drilling, technical and geologic information for the Capoose Gold-Silver Project and is not filed as the result of a requirement of National Instrument 43-101. Yours truly, New Gold Inc. 'Lisa Damiani' Lisa Damiani Vice President, General Counsel and Corporate Secretary New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9T+1 F+1 www.newgold.com
